[Cite as State v. Dunkle, 2011-Ohio-6779.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                  :      JUDGES:
                                               :
                                               :      Hon. John W. Wise, P.J.
                       Plaintiff-Appellee      :      Hon. Julie A. Edwards, J.
                                               :      Hon. Patricia A. Delaney, J.
-vs-                                           :
                                               :      Case No. 11-CA-42
DAVID DUNKLE                                   :
                                               :
                                               :
                       Defendant-Appellant     :      OPINION



CHARACTER OF PROCEEDING:                           Appeal from the Licking County Court of
                                                   Common Pleas Case No. 86-CR-16341


JUDGMENT:                                          DISMISSED

DATE OF JUDGMENT ENTRY:                            December 19, 2011


APPEARANCES:

For Defendant-Appellant:                              For Plantiff-Appellee:

David Dunkle (Pro se)                                 KENNETH W. OSWALT
Inmate No. R138-316                                   Licking County Prosecutor
Marion Correctional Institution                       20 South Second Street
P.O. Box 57                                           Newark, Ohio 43055
Marion, Ohio 43302
[Cite as State v. Dunkle, 2011-Ohio-6779.]


Delaney, J.

        {¶1}     In 1986, Defendant-Appellant David Dunkle was sentenced in the Licking

County Court of Common Pleas to consecutive life sentences for multiple counts of

rape.

        {¶2}     On December 8, 2010, Appellant filed a pro se motion to suspend his

sentence. On December 15, 2010, the trial court construed the motion as one for

judicial release pursuant to R.C. 2929.20 and overruled the motion. On February 15,

2011, Appellant filed a motion for reconsideration. The trial court denied the motion on

March 18, 2011.

        {¶3}     Appellant filed a timely appeal and raises one Assignment of Error:

        {¶4}      “I. TRIAL COURT IMPROPERLY DISMISSED RELIEF SOUGHT.”

                                              I.

        {¶5}     We note this case comes to us on the accelerated calendar. App.R. 11.1,

which governs accelerated calendar cases, provides, in pertinent part:

        {¶6}     “(E) Determination and judgment on appeal.              The appeal will be

determined as provided by App.R. 11.1. It shall be sufficient compliance with App.R.

12(A) for the statement of the reason for the court’s decision as to each error to be in

brief and conclusionary form. The decision may be by judgment in which case it will not

be published in any form.”

        {¶7}     This appeal shall be considered in accordance with the aforementioned

rule. We also note Plaintiff-Appellee did not file a responsive brief.

        {¶8}     Appellant appears to have sought and was denied judicial release in the

trial court. Appellant then requested that the trial court reconsider its ruling.
Licking County, Case No.11-CA-42                                                          3


        {¶9}   We first note that the denial of a motion for judicial release is not a final

appealable order, as R.C. 2929.20 makes no provision for appellate review of a ruling

on such a motion. See also, State v. Williams, 10th Dist. No. 07AP-1035, 2008-Ohio-

1906.    In addition, there is no authority for filing a motion for reconsideration of a

judgment at the trial court level in a criminal case.

        {¶10} For these reasons, the present appeal is, sua sponte, dismissed.

By: Delaney, J.

Wise, P.J. and

Edwards, J. concur.



                                          HON. PATRICIA A. DELANEY



                                          HON. JOHN W. WISE



                                          HON. JULIE A. EDWARDS
[Cite as State v. Dunkle, 2011-Ohio-6779.]


               IN THE COURT OF APPEALS FOR LICKING COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                  :
                                               :
                       Plaintiff-Appellee      :
                                               :
                                               :
-vs-                                           :    JUDGMENT ENTRY
                                               :
DAVID DUNKLE                                   :
                                               :
                       Defendant-Appellant     :    Case No. 11-CA-42
                                               :




       For the reasons stated in our accompanying Memorandum-Opinion on file, this

appeal is dismissed. Costs assessed to Appellant.



                                                   _________________________________
                                                   HON. PATRICIA A. DELANEY


                                                   _________________________________
                                                   HON. JOHN W. WISE


                                                   _________________________________
                                                   HON. JULIE A. EDWARDS